    Case 1:19-cr-00427-TWT Document 1 Filed 10/31/19 Page 1 of 2

                                                                  FILED IN OPEN COURT
                                                                     U.S.D.C. - Atlanta


                                                                   OCT 3 1 2019
                                                               JAMES N. HATTEN, Clerk
                                                             BY:
                                                                             Deputy Clerk
           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


  UNITED STATES OF
  AMERICA                              Criminal Information
        V.                              No. 1:19-CR-427
  TONY WESTLY


The United States Attorney charges that:

  On or about April 20, 2017, in the Northern District of Georgia, the

defendant, Tony Westly, while an officer of the Plasterers and Cement

Masons AFL-CIO, Local 148 (OPCMIA Local 148), a labor organization

engaged in an industry affecting commerce, did embezzle, steal, and

unlawfully and willfully abstract and convert to his own use the

moneys, funds, securities, property, and other assets of said labor

organization in the amount of $1,150, in violation of Title 29, United

States Code, Section 501(c).
                               Forfeiture

   Upon conviction of the offense alleged in this Information, the

defendant, Tony Westly, shall forfeit to the United States of America,

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461(c), any property, real or personal,

which constitutes or is derived from proceeds traceable to a violation of

the offense, including, but not limited to, the following:
     Case 1:19-cr-00427-TWT Document 1 Filed 10/31/19 Page 2 of 2




     MONEY JUDGMENT: A sum of money in United States

      currency, representing the amount of proceeds obtained as a

      result of the offense alleged in this Information.

   If, as a result of any act or omission of the defendant, Tony Westly

any property subject to forfeiture:

   a. cannot be located upon the exercise of due diligence;

   b. has been transferred or sold to, or deposited with, a third party;

   c. has been placed beyond the jurisdiction of the Court;

   d. has been substantially diminished in value; or

   e. has been commingled with other property which cannot be

      subdivided without difficulty;

the United States of America intends, pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States

Code, Section 2461(c) to seek forfeiture of any other property of said

defendant up to the value of the forfeitable property.


 BYUNG J. PAK
  United States Attorney



 SAMIR KAUSHAL
  Assistant United States Attorney
 Georgia Bar No. 935285

 600 U.S. Courthouse
 75 Ted Turner Drive SW
 Atlanta, GA 30303



                                       2
